PAUL JONES, Chief Judge.
The complaint in this case was filed January 25, 1956; the answer on February 15,1956. But this motion to transfer was not filed until September 3, 1957, some time after the assignment of jury cases beginning October 1st was made up. This case was one of those assigned on that calendar.
To favorably consider a motion to transfer now would be counter to Nagle v. Pennsylvania R. Co., D.C., 89 F.Supp. 822, relied upon by the plaintiff.
Even looking at the facts in the light most favorable to the moving party, a very narrow ground is presented, in the facts that the plaintiff resides in Ohio and that the accident happened just outside the borders of the Northern District of Ohio.
There is no assurance that if the motion to transfer had been timely filed it would have been granted, because of the weight which must be given to the plaintiff’s choice of forum.
Accordingly, the motion will be denied.